Order entered August 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00976-CV

                           ACE CASH EXPRESS, INC., Appellant

                                               V.

                    SENTHILKUMAR RAMANATH, ET AL., Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-01709-2014

                                           ORDER
        We GRANT the motion of Tonya Lebo, Certified Court Reporter, for an extension of

time to file the reporter’s record. The reporter’s record shall be filed on or before AUGUST 25,

2014.   We caution Tonya Lebo that no further extension of time will be granted in this

accelerated appeal absent extraordinary circumstances.

        We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Tonya Lebo, Indu Bailey, Official Court Reporter of the 219th Judicial District

Court of Collin County, Texas, and all counsel of record.

                                                      /s/   ADA BROWN
                                                            JUSTICE